DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (WO 2016/136768 A1, “Yamazaki”) in view of Higuchi et al. (JP 2003-154596 A, “Higuchi”), SpecialChem (TAKELAC™ WS-4000 Technical Data Sheet), and the evidence provided by Nishio (US 2008/0003053 A1) and Mitsui Chemicals America (TAKELAC™/TAKENATE™ Polyurethane, “Mitsui”). It is noted that the teachings of Yamazaki and Higuchi are based off machine translations of the references included with the Office action mailed 25 September 2021.
With respect to claims 1 and 10, Yamazaki teaches a laminated film comprising a coating layer, metal oxide layer, and protective layer laminated on at least one side of a base film in that order ([0020]). Yamazaki teaches the coating layer is made of an oxazoline group-containing resin ([0025]). Yamazaki further teaches the metal oxide layer is made from a composite oxide of silicon oxide and aluminum oxide ([0055]). Further, while there is no explicit teaching the metal oxide layer is an inorganic thin-film layer, given that it is made from inorganic materials, i.e. silicon oxide and aluminum oxide, and has a thickness of 1 nm to 100 nm ([0056]), then it is clear it would necessarily inherently be an inorganic thin-film layer as it is thin, made of inorganic materials, and formed by vacuum deposition ([0057]). Lastly, Yamazaki teaches the protective layer is made of a polyurethane resin ([0059]).
Yamazaki does not teach wherein the protective layer of the laminated film has a surface hardness of 350 to 700 N/mm2, nor where the protective layer has an arithmetic mean roughness of 0.5 to 2.0 nm in a 2-µm square, nor wherein the urethane resin has a glass transition temperature of 100°C or higher.
Higuchi teaches a polymer layer having an arithmetic average surface roughness of 2.0 nm or less in a 500 µm square allows a polymer layer to have improved gas barrier properties ([0015]). While there is no teaching about the surface smoothness in a 2-µm square, the examiner is of the opinion that one of ordinary skill in the art would be able to take this teaching and apply it to any size square, including a 2-µm square.
Yamazaki and Higuchi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Yamazaki to have an arithmetic average surface roughness of 2.0 nm or less as taught by Higuchi in order to provide a polymer layer having improved gas barrier properties (Higuchi, [0015]).
Yamazaki in view of Higuchi does not teach wherein the protective layer of the laminated film has a surface hardness of 350 to 700 N/mm2, nor wherein the urethane resin has a glass transition temperature of 100°C or higher.
SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the glass transition temperature or surface hardness of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature in the claimed range and a surface hardness of 350 to 700 N/mm2. While there may be no explicit teaching from SpecialChem regarding TAKELAC™ WS-4000 having gas barrier properties, it is well-known, as disclosed by Mitsui, that TAKELAC™ WS-4000 provides excellent gas barrier properties as shown in the figure below.

    PNG
    media_image1.png
    282
    413
    media_image1.png
    Greyscale

Yamazaki in view of Higuchi and SpecialChem are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki in view of Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer providing excellent hardness and having hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top).
With respect to claims 2-3 and 7, SpecialChem teaches the use of TAKELAC™ WS-4000 (see SpecialChem, page 1, paragraph at top). As evidenced by Nishio, TAKELAC™ WS-4000 is made from xylylene diisocyanate ([0039]), i.e. m-xylylene diisocyanate, which is an aromatic-aliphatic diisocyanate.
With respect to claims 4 and 8, Yamazaki teaches the oxazoline group-containing resin has an oxazoline group content of 5.1 to 9.0 mmol/g ([0032]).
With respect to claims 5 and 9, Yamazaki teaches the coating layer contains an acrylic resin having an acid value of 10 mg KOH/g or less ([0015]).
With respect to claim 6, Yamazaki teaches the metal oxide layer is made from a composite oxide of silicon oxide and aluminum oxide ([0055]).

Response to Arguments
Applicant’s arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the references do not disclose nor suggest the invention of claim 1. Specifically, Applicant argues one of ordinary skill in the art would not have much knowledge about the structure or physical properties of TAKELAC™ WS-4000 based on the disclosure of SpecialChem; Applicant additionally argues SpecialChem provides no discussion of improving the gas barrier properties using TAKELAC™ WS-4000. Applicant further argues Yamazaki teaches the protective layer provides gas barrier properties, but SpecialChem provides no discussion of improving gas barrier properties using TAKELAC™ WS-4000, and thus Applicant argues there is no guidance to any particular suitability of TAKELAC™ WS-4000 for use in the protective layer of Yamazaki. Applicant additionally argues that searching the term “polyurethane” on SpecialChem’s website would lead to 3,378 products that satisfy the search, such that there is no reasonable suggestion based on the disclosures of Yamazaki and Higuchi for one of ordinary skill in the art to specifically select TAKELAC™ WS-4000 out of a list of more than 3,000 alternatives as Applicant argues TAKELAC™ WS-4000 is not described as being useful in gas barrier layers and SpecialChem does not identify TAKELAC™ WS-4000 as a polyurethane having a glass transition temperature of 100°C or higher. Applicant further argues the examiner used impermissible hindsight reasoning when reaching the conclusion of obviousness under 35 U.S.C. 103.
In response to Applicant’s arguments regarding Mitsui and the large number of polyurethanes found on SpecialChem’s website, this is not found persuasive. Mitsui was used as an evidence reference to show that TAKELAC™ WS-4000 is known to have gas barrier properties. As set forth in MPEP 2124, references cited to show a universal fact need not be available as prior art before applicant’s filing date, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material; a specific example in which later publications showing factual evidence can be cited include a situation where the facts shown in the reference are evidence that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Mitsui was cited to show that TAKELAC™ WS-4000 is known to provide excellent gas barrier properties, which is a characteristic and property of the material, and thus the use of Mitsui is proper. Further, Mitsui was not used to provide the motivation to combine the references, only to show that TAKELAC™ WS-4000 is known to have excellent gas barrier properties; rather, SpecialChem was used to provide the motivation. SpecialChem teaches TAKELAC™ WS-4000 provides a film with hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top), and it is for these reasons one of ordinary skill in the art would combine the teachings of SpecialChem with Yamazaki in view of Higuchi and thereby arrive at the claimed invention.
In response to Applicant’s argument that the examiner used impermissible hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Given that Yamazaki in view of Higuchi discloses the use of polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a secondary reference to teach the specific polyurethane as claimed. Even though there may be other polyurethanes disclosed by SpecialChem, absent evidence to the contrary, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a specific polyurethane, including that presently claimed, that is properly combinable with Yamazaki in view of Higuchi in order to arrive at the present invention. Specifically, as set forth in the above rejections, SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit disclosure from SpecialChem regarding the glass transition temperature or surface hardness of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6) then it would necessarily inherently have a glass transition temperature in the claimed range and a surface hardness of 350 to 700 N/mm2. While there may be no explicit teaching from SpecialChem regarding TAKELAC™ WS-4000 having excellent gas barrier properties, it is well-known, as evidenced by Mitsui, that TAKELAC™ WS-4000 provides excellent gas barrier properties. Yamazaki in view of Higuchi and SpecialChem are analogous inventions in the field of polyurethanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki in view of Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer providing excellent hardness and having hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top).  

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Mitsui Chemicals (PRODUCT INFORMATION TAKELAC™ WS-Series) discloses TAKELAC™ polyurethane elastomers provide excellent hard film with hydrolysis-resistance, stain and water resistance properties, and discloses the structure of WS-series polyurethanes as having silanol groups. The reference further discloses WS-4000 as having a Tg of 136°C.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787